
	
		I
		111th CONGRESS
		1st Session
		H. R. 2622
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. McCarthy of
			 California introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Securities Exchange Act of 1934 to establish
		  rules and procedures for the delegation of compliance and inspections authority
		  to the operating divisions of the Securities and Exchange Commission, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Compliance, Examinations, and
			 Inspections Restructuring Act of 2009.
		2.Organization and
			 conduct of the divisions and offices of the securities and exchange
			 commissionSection 4 of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78d) is amended by adding at the end
			 the following new subsections:
			
				(g)Divisions and
				offices of the commission
					(1)Compliance,
				inspections, and examinationsThe authority that the Commission
				has to conduct inspections and examinations of registered brokers or dealers
				(15 U.S.C. 78q(b)), registered investment companies (15 U.S.C. 80a–30(b)), and
				registered investment advisers (15 U.S.C. 80b–4) shall be vested in the
				administrative divisions or offices to which the Commission has delegated
				pursuant to section 4A of this Act the authority to administer its
				responsibilities under this Act, the Investment Company Act of 1940 (15 U.S.C.
				80a), and the Investment Advisers Act of 1940 (15 U.S.C. 80b). The Commission
				shall report to Congress pursuant to section 21(a) of this Act no less
				frequently than every 5 years from the enactment of this subsection, and shall
				in that report state its views on the continuing efficacy, effectiveness, and
				efficiency of requiring the administrative divisions or offices to conduct
				inspections and examinations of registered brokers or dealers, registered
				investment companies, and registered investment advisers.
					(2)Closure of open
				mattersNot less frequently
				than every 120 days during a period in which an enforcement division or office
				of the Commission with respect to a formal or informal inquiry, or an
				administrative division or office of the Commission with respect to an
				inspection or examination, is conducting an inquiry or inspection, that
				division or office shall notify in writing the person who is the subject of
				that inquiry or inspection to inform such person of the status of the inquiry
				or inspection. When that division or office has completed its inquiry or
				inspection, that division or office shall, within 10 days of completing that
				inquiry or inspection, notify in writing the person who was the subject of that
				inquiry or inspection that the inquiry or inspection has been completed.
					(3)Sweep
				examinations or inspections
						(A)Notice and
				approvalBefore an administrative division or office of the
				Commission may conduct an inspection of registered brokers or dealers,
				registered investment companies, or registered investment advisers, it shall
				provide written notification in such form determined by the Chairman. Before an
				administrative division or office of the Commission may conduct a sweep
				examination of registered brokers or dealers, registered investment companies,
				or registered investment advisers, it shall seek authority from the Commission
				to conduct such a sweep examination or inspection in the same manner and
				subject to the same procedures that the enforcement divisions or offices of the
				Commission must follow in seeking the authority to conduct a formal
				investigation or inquiry regarding a registered broker or dealer, a registered
				investment company, or a registered investment adviser.
						(B)ContentAn
				administrative division or office of the Commission shall confine the content
				of a sweep examination or inspection to those existing books and records that
				the registered broker or dealer, registered investment company, or registered
				investment adviser is required to keep and maintain under applicable rules and
				regulations, and may not require the creation of a new document or the
				calculation or presentation of data that is not required to be kept or
				maintained under applicable rules and regulations.
						(4)DefinitionsFor
				purposes of this subsection, the following definitions shall apply:
						(A)Confidential
				communicationThe term
				confidential communication shall mean any transfer of
				information, regardless of the form or format in which the information is
				communicated to an officer or employee of a compliance and inspections office,
				about a registered broker or dealer, registered investment company, or
				registered investment adviser by an officer or employee of a registered broker
				or dealer, registered investment company, or registered investment adviser
				regarding whether the broker or dealer, investment company, or investment
				adviser is in compliance with applicable provisions of this Act, the Securities
				Act of 1933, the Investment Company Act of 1940, or the Investment Advisers Act
				of 1940, wherein the officer or employee transferring such information
				reasonably believes in good faith that the information being communicated to an
				officer or employee of a compliance and inspections office of the
				Commission—
							(i)is not information
				required to be made publicly available by any applicable Federal law or
				regulation; or
							(ii)is information
				regarding any book, record, or other information in the possession of, or
				maintained on behalf of, the registered broker or dealer, registered investment
				company, or registered investment adviser that is subject to the examination
				and inspection authority of the Commission.
							(B)Sweep
				examinationNot later than 60
				days after the date of enactment of this subsection, the Commission shall
				define the term sweep examination for purposes of this
				subsection.
						(C)Enforcement
				divisionThe term
				enforcement division means the divisions or offices to which the
				Commission has delegated pursuant to section 4A of this Act the authority to
				investigate and to enforce the provisions of this Act, the Investment Company
				Act of 1940 (15 U.S.C. 80a–41), and the Investment Advisers Act of 1940 (15
				U.S.C. 80b–9).
						(h)Ombudsman
					(1)AppointmentNot later than 180 days after the date of
				enactment of this section, the Chairman of the Securities and Exchange
				Commission shall appoint an Ombudsman who shall report directly to the
				Chairman.
					(2)Duties of
				OmbudsmanThe Ombudsman appointed under subsection (a)
				shall—
						(A)ensure safeguards exist to encourage
				persons who are issuers, registered brokers or dealers, registered investment
				companies, or registered investment advisers to present questions to the
				Commission regarding compliance with the securities laws;
						(B)maintain privilege
				of confidential communications between such persons and the Ombudsman;
						(C)advise and guide
				such persons through the process of self-reporting, ensuring appropriate and
				due credit is given to the registrant upon self-reporting; and
						(D)act as a liaison
				between the agency and such persons with respect to any problem such registrant
				may have in dealing with the agency resulting from the regulatory activities of
				the agency.
						(3)LimitationIn carrying out the duties under paragraph
				(1), the Ombudsman shall utilize personnel of the Commission to the extent
				practicable. Nothing in this section is intended to replace, alter, or diminish
				the activities of any ombudsman or similar office in any other agency.
					(4)Disclosure of
				confidential communicationsNotwithstanding any other provision
				of this subsection, in those circumstances where the most senior officer of the
				enforcement division or office of the Commission has made a formal
				recommendation in writing to the Commission that it exercise its authority in
				section 21(d)(1) to seek an injunction against a registered broker or dealer,
				its authority in section 42(d) of the Investment Company Act of 1940 to seek an
				injunction against a registered investment company, or its authority in section
				209(d) of the Investment Advisers Act of 1940 to seek an injunction against a
				registered investment adviser, the Ombudsman or an employee of the Ombudsman
				shall disclose to the officers and employees of any other division or office
				any confidential communications received from an officer or employee of a
				registered broker or dealer, a registered investment company, or a registered
				investment adviser pursuant to the provisions of section 24(b).
					(5)ReportEach
				year, the Ombudsman shall submit a report to the Commission for inclusion in
				the annual report that describes the activities, and evaluates the
				effectiveness of the Ombudsman during the preceding year. In that report, the
				Ombudsman shall include solicited comments and evaluations from registrants in
				regards to the effectiveness of the
				Ombudsman.
					.
		3.Sense of
			 CongressIt is the sense of
			 Congress that the Securities and Exchange Commission should develop and publish
			 guidelines setting forth explicitly the benefit that an issuer the securities
			 of which are registered under section 12 of the Securities Exchange Act of
			 1934, a registered broker-dealer, a registered investment company, or a
			 registered investment adviser shall receive if it self-reports to an
			 administrative division or office of the Commission or to an enforcement
			 division or office of the Commission an apparent violation of law, rules, or
			 regulations applicable to it and is subsequently the respondent in a civil
			 injunctive action or administrative proceeding brought by the Commission with
			 respect to the matter that was self-reported.
		
